Title: Report on the Petition of Elias Hasket Derby, [2 March 1791]
From: Hamilton, Alexander
To: 



Treasury DepartmentMarch 2nd. 1791.[Communicated on March 2, 1791]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury in obedience to an order of the House of Representatives of the 26th. Ulto. relative to the petition of Elias Hasket Derby, of the town of Salem Merchant;

Respectfully reports
That he has duly considered the allegations contained in the said petition, and the prayer thereof.
That he finds an insuperable difficulty in recommending to the consideration of the House, an act of particular indulgence, relative to the public dues, in favor of an individual.
That, however, it is true, that the importers of Teas, in the year 1790, have been embarrassed and injured by the difficulty of immediately obtaining prices adequate to cover the duties which have been imposed on those articles.
That an apprehension of such difficulties had induced him, to suggest to the House, in his report of the thirteenth of December last, the extension of the credit for the duties thereafter to accrue upon this Article.
From a view of the cases of the petitioner and other importers of Teas, by whom representations have been made to him, the Secretary begs leave to suggest, for the consideration of the House, the propriety of giving a retrospect to that clause in the pending Bill, which extends, in future, the credit allowed upon the Impost on Teas, in favor of all the Importers of that Article in the last Year.
All which is humbly submitted
Alexander Hamilton,Secretary of the Treasury
